DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 to 24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the closest prior art, De Leo et al. (US Pat. No. 3,318,146, hereinafter “De Leo”) at least teaches a non-nulling gas velocity measurement apparatus for performing non-nulling measurement of gas velocity parameters (De Leo col. 1 lines 41-49 teaches an airstream (gas) velocity measurement device for performing non-zero (non-nulling) measurement of a plurality of simultaneous measurements including a Mach number (velocity) parameter), the non-nulling gas velocity measurement apparatus comprising:
	a non-nulling pitot probe (De Leo Figs. 1 and 3 and col. 1 lines 41-49 and col. 3 lines 8-13 teach a shorter than conventional-type pitot probe for obtaining non-null measurements) comprising:
	an aerodynamic flow head comprising a plurality of entrant apertures that comprises a central entrant aperture and a plurality of peripheral entrant aperture arranged radially from the central entrant aperture, such that the entrant apertures receive a gas flow from a gas source (De Leo Fig. 4 teaches an aerodynamic outer end portion flow head 15 comprising a plurality of entrant apertures including a central aperture port 16 and a plurality of peripheral entrant aperture (Items 20, 21, 22, 23) arranged radially from the central aperture and configured to receive an airstream gas flow);
	and an entrant body tube disposed on the aerodynamic flow head (De Leo Fig. 1 teaches an entrant body tube disposed on the aerodynamic flow head 15 as seen by the tube shape on the bottom portion of Fig. 1).	
	
	However, claim 1 is allowed because the closest prior art, De Leo (US Pat. No. 3,318,146) fails to anticipate or render obvious a non-nulling gas velocity measurement apparatus for performing non-nulling measurement of gas velocity parameters, the non-nulling gas velocity measurement apparatus comprising:  an extensor body tube disposed on the entrant body tube such that the entrant body tube is interposed between the aerodynamic flow head and the extensor body tube, such that extensor body tube is arranged at an oblique angle to the entrant body tube; and a plurality of pressure channels disposed in the aerodynamic flow head, the entrant body tube, and the extensor body tube, such that each entrant aperture is separately and independently in fluid communication with one of the pressure channels, and each pressure channel independently receives and communicates the gas flow as stagnant gas from the entrant aperture of which the pressure channel is in communication, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
4.	In regards to claim 16, the closest prior art, Ray (US Pat. Pub. 2015/0377662, hereinafter “Ray”) at least teaches a process for performing non-nulling measurement of gas velocity parameters (Ray abstract and paragraph [0005] teach a process for measuring non-zero (non-nulling) air (gas) velocity parameters), the process comprising:
	receiving, by an analyzer, a zeroth differential pressure signal, first differential pressure signal, a second differential pressure signal, and third differential pressure signal (Ray abstract teaches an air speed processor as an analyzer for receiving differential pressure measurements, and paragraph [0033] teaches obtaining a plurality of differential pressure signals using MEMS capacitive differential pressure sensors);
	and producing a zeroth calibrated pressure CP0 from the zeroth differential pressure signal, a first calibrated pressure CP1 from the first differential pressure signal, a second calibrated pressure CP2 from the second differential pressure signal, and a third calibrated pressure CP3 from the third differential pressure signal (Ray paragraph [0041] teaches obtaining calibrated values of each of the differential pressures).
	However, claim 16 is allowed because the closest prior art, Ray (US Pat. Pub. 2015/0377662)  fails to expressly teach a process for performing non-nulling measurement of gas velocity parameters, the process comprising: removing a dependence of a reference gas pressure P0 of a reference gas from the zeroth calibrated pressure CP0, the first calibrated pressure CP1, the second calibrated pressure CP2, and the third calibrated pressure CP3 to produce, respectively, a first adjusted pressure AP1, a second adjusted pressure AP2, and a third adjusted pressure AP3; and combining the first adjusted pressure AP1, the second adjusted pressure AP2, and the third adjusted pressure AP3 to obtain a pseudo-dynamic pressure scalar, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 
5.	In regards to claim 21, the closest prior art, De Leo et al. (US Pat. No. 3,318,146, hereinafter “De Leo”) at least teaches a non-nulling pitot probe (De Leo Figs. 1 and 3 and col. 1 lines 41-49 and col. 3 lines 8-13 teach a shorter than conventional-type pitot probe for obtaining nonzero (non-null) measurements) comprising:
	an aerodynamic flow head comprising a plurality of entrant apertures that comprises a central entrant aperture and a plurality of peripheral entrant aperture arranged radially from the central entrant aperture, such that the entrant apertures receive a gas flow from a gas source (De Leo Fig. 4 teaches an aerodynamic outer end portion flow head 15 comprising a plurality of entrant apertures including a central aperture port 16 and a plurality of peripheral entrant aperture (Items 20, 21, 22, 23) arranged radially from the central aperture and configured to receive an airstream gas flow);
	an entrant body tube disposed on the aerodynamic flow head (De Leo Fig. 1 teaches an entrant body tube disposed on the aerodynamic flow head 15 as seen by the tube shape on the bottom portion of Fig. 1).
	However, claim 21 is allowed because the closest prior art, De Leo (US Pat. No. 3,318,146) fails to anticipate or render obvious a non-nulling pitot probe comprising: an extensor body tube disposed on the entrant body tube such that the entrant body tube is interposed between the aerodynamic flow head and the extensor body tube, such that extensor body tube is arranged at an oblique angle to the entrant body tube; and 	a plurality of pressure channels disposed in the aerodynamic flow head, the entrant body tube, and the extensor body tube, such that each entrant aperture is separately and independently in fluid communication with one of the pressure channels, and each pressure channel independently receives and communicates the gas flow as stagnant gas from the entrant aperture of which the pressure channel is in communication, in combination with the rest of the claims as claimed and defined by the Applicant.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Birch et al. (US Pat. Pub. 2018/0259380) discloses a Flow Meter.
	C.	Artiuch (US Pat. No. 7,212,953) discloses Portable Diagnostic Analysis of Gas Meter and Electronic Corrector.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        07/30/2022